DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed February 14, 2022.
Claims 1-45 are pending.
Claims 1-45 have been examined.

Response to Arguments
With respect to claim Rejection - 35 USC § 101. 
Applicant Arguments/Remarks (see page(s) 20-23):
“the claimed invention also provides an improved broadcasting system and an improved method to dynamically acquire the at least one media content rights of the media content selected by a content consumer from the second node of the plurality of nodes in accordance with the defined protocol in the communication network. Thus, the Applicant submits that the features of amended independent claim 1 cannot be classified as "Certain Methods of Organizing Human Activities."
The Examiner, however, respectfully disagrees. 
The claim recites managing media content rights transaction and proving contents to users without improving broadcasting system. The claim amendments, dynamically acquire the at least one media content rights of the media content selected by a content consumer from the second node of the plurality of nodes in accordance with the defined protocol in the communication network. This is well-known in the art and it is a conventional content distribution system and does not improve the broadcasting system. For example, utilizing second node (e.g., third party or plurality of repositories) to acquire content in the event a primary server (i.e., first node) unable to provide the content to the user. As shown below, taught by Slaughter. The Examiner recommends to incorporate technical features of what the Applicant deems as their invention. The Examiners believes that the claims reflecting a technical solution to a technical problem is one step in the right direction in terms of the 101 rejection.
Furthermore, the claims recite managing media content rights transaction. Specifically, the claims recite “determining, by a first … of a plurality of …, an availability of media content rights associated with a selected media content in a storage unit owned by the first …; initiating, by the first …, an interaction with a second … or a third … of the plurality of … in accordance with a defined protocol in a communication network, wherein the first node of the plurality of … is associated with a corresponding participant interacts with one of remaining … of the plurality of … associated with a participant which owns media content and maintains control over enforcement of media content rights associated with the media content; managing, by the first node, at least one media content rights transaction of a plurality of media content rights transactions with one or more remaining … of the plurality of … based on the interaction in accordance with the defined protocol in the communication network; and storing, by the first …, the plurality of media content rights transactions in a corresponding instance of distributed media rights transaction ledger maintained within the communication network, wherein in an event of an unavailability of the media content rights associated with the selected media content, the first … is configured to dynamically acquire the media content rights from the second … or the third node of the plurality of … based on the initiated interaction, wherein each instance of the distributed media rights transaction ledger includes the plurality of media content rights transactions categorized and defined based on the defined protocol.” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a method for carrying out a commercial interaction between parties that involves communicating data needed to complete a transaction to the parties. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims recite an abstract idea of managing media content rights transaction for example, see published application Fig. 1 and paragraph [0019]-[0020], “The ecosystem 100 may comprise a plurality of nodes 102a, ..., 102n that are communicatively coupled to each other. There is shown a distributed media rights transaction ledger 104 that remain distributed and synchronized with the plurality of nodes 102a, ..., 102n, in a communication network 106. There is further shown a plurality of participants 108a, ..., 108n and 110a, ..., 110n, that may be associated with corresponding nodes from the plurality of nodes 102a, ..., 102n. One or more nodes from the plurality of nodes 102a, ..., 102n may be configured to manage a plurality of media content rights transactions 112a, ..., 112n with one or more remaining nodes of the plurality of nodes 102a, ..., 102n. The plurality of participants 108a, ..., 108n and 110a, ..., 110n include a plurality of entities 108a, ..., 108n and a plurality of content consumers 110a, ..., 110n. There is further shown a plurality of consumer devices 114a, ..., 114n associated with respective content consumers of the plurality of content consumers 110a, ..., 110n. The distributed communication network 106 may be communicatively coupled to the plurality of content consumers 110a, ..., 110n via a network 116.” [020] The ecosystem 100 may provide an online platform for creation of a digital marketplace where new media markets, such as a content trading markets, may emerge. Such a digital marketplace for media content rights may then be realized based on a defined protocol or a method which defines a standard for the plurality of nodes 102a, ..., 102n to communicatively couple and interact with each other. The defined protocol may be configured to establish a network of the plurality of nodes 102a, ..., 102n, and the plurality of participants 108a, ..., 108n and 110a, ..., 110n upon which media content rights may be acquired, redistributed, constraints enforced, transferred or consumed. Among the plurality of participants 108a, ..., 108n and 110a, ..., 110n of the ecosystem 100, a simplified, secured, real-time, and fail-safe tracking of the media content rights is ensured. In accordance with an embodiment, a media content right associated with a media content may be an electronic implementation of a legal contract designed to allow only authorized redistribution of the digital media content and restrict the ways the media content is consumed.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a processor in a computer merely use(s) a computer as a tool to perform an abstract idea. Specifically, the processor in the computer perform(s) the steps or functions of “determining, by a first node of a plurality of nodes, an availability of media content rights associated with a selected media content in a storage unit owned by the first node; initiating, by the first node, an interaction with a second node or a third node of the plurality of nodes in accordance with a defined protocol in a communication network, wherein in an event of an unavailability of the media content rights associated with the selected media content, the first node is configured to dynamically acquire the media content rights from the second node or the third node of the plurality of nodes based on the initiated interaction, wherein the first node of the plurality of nodes is associated with a corresponding participant interacts with one of remaining nodes of the plurality of nodes associated with a participant which owns media content and maintains control over enforcement of media content rights associated with the media content; managing, by the first node, at least one media content rights transaction of a plurality of media content rights transactions with one or more remaining nodes of the plurality of nodes based on the interaction in accordance with the defined protocol in the communication network; and storing, by the first node, the plurality of media content rights transactions in a corresponding instance of distributed media rights transaction ledger maintained within the communication network, wherein each instance of the distributed media rights transaction ledger includes the plurality of media content rights transactions categorized and defined based on the defined protocol.”
The Examiner further determines (Step 2A), based on the current record, that claim 1 uses a computer system as a tool to implement/automate the functions such as determining, by a first node of a plurality of nodes, an availability of media content rights; initiating, by the first node, an interaction with a second node or a third node of the plurality of nodes; managing, by the first node, at least one media content rights transaction of a plurality of media content rights transactions; and storing, by the first node, the plurality of media content rights transactions in a corresponding instance of distributed media rights transaction ledger maintained within the communication network. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor in a computer to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of managing media content rights transaction. As discussed above, taking the claim elements separately, the processor in the computer perform(s) the steps or functions of “determining, by a first node of a plurality of nodes, an availability of media content rights associated with a selected media content in a storage unit owned by the first node; initiating, by the first node, an interaction with a second node or a third node of the plurality of nodes in accordance with a defined protocol in a communication network, wherein in an event of an unavailability of the media content rights associated with the selected media content, the first node is configured to dynamically acquire the media content rights from the second node or the third node of the plurality of nodes based on the initiated interaction, wherein the first node of the plurality of nodes is associated with a corresponding participant interacts with one of remaining nodes of the plurality of nodes associated with a participant which owns media content and maintains control over enforcement of media content rights associated with the media content; managing, by the first node, at least one media content rights transaction of a plurality of media content rights transactions with one or more remaining nodes of the plurality of nodes based on the interaction in accordance with the defined protocol in the communication network; and storing, by the first node, the plurality of media content rights transactions in a corresponding instance of distributed media rights transaction ledger maintained within the communication network, wherein each instance of the distributed media rights transaction ledger includes the plurality of media content rights transactions categorized and defined based on the defined protocol.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of managing media content rights transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

With respect to Claim Rejections - 35 USC § 103:
Applicant’s arguments with respect to claim Claims 1-45 have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-22 are directed to a system, claims 23-44 are directed to a method and claim 45 is directed to a non-transitory computer-readable storage medium, and. Therefore, these claims fall within the four statutory categories of invention. 
The claim recites managing media content rights transaction. Specifically, the claim recites “determining, by a first … of a plurality of …, an availability of media content rights associated with a selected media content in a storage unit owned by the first …; initiating, by the first …, an interaction with a second … or a third … of the plurality of … in accordance with a defined protocol in a communication network, wherein the first node of the plurality of … is associated with a corresponding participant interacts with one of remaining … of the plurality of … associated with a participant which owns media content and maintains control over enforcement of media content rights associated with the media content; managing, by the first node, at least one media content rights transaction of a plurality of media content rights transactions with one or more remaining … of the plurality of … based on the interaction in accordance with the defined protocol in the communication network; and storing, by the first …, the plurality of media content rights transactions in a corresponding instance of distributed media rights transaction ledger maintained within the communication network, wherein in an event of an unavailability of the media content rights associated with the selected media content, the first … is configured to dynamically acquire the media content rights from the second … or the third node of the plurality of … based on the initiated interaction, wherein each instance of the distributed media rights transaction ledger includes the plurality of media content rights transactions categorized and defined based on the defined protocol.” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for carrying out a commercial interaction between parties that involves communicating data needed to complete a transaction to the parties. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a processor in a computer, merely use(s) a computer as a tool to perform an abstract idea. Specifically, the processor in the computer perform(s) the steps or functions of “determining, by a first node of a plurality of nodes, an availability of media content rights associated with a selected media content in a storage unit owned by the first node; initiating, by the first node, an interaction with a second node or a third node of the plurality of nodes in accordance with a defined protocol in a communication network, wherein in an event of an unavailability of the media content rights associated with the selected media content, the first node is configured to dynamically acquire the media content rights from the second node or the third node of the plurality of nodes based on the initiated interaction, wherein the first node of the plurality of nodes is associated with a corresponding participant interacts with one of remaining nodes of the plurality of nodes associated with a participant which owns media content and maintains control over enforcement of media content rights associated with the media content; managing, by the first node, at least one media content rights transaction of a plurality of media content rights transactions with one or more remaining nodes of the plurality of nodes based on the interaction in accordance with the defined protocol in the communication network; and storing, by the first node, the plurality of media content rights transactions in a corresponding instance of distributed media rights transaction ledger maintained within the communication network, wherein each instance of the distributed media rights transaction ledger includes the plurality of media content rights transactions categorized and defined based on the defined protocol.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor in a computer to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of managing media content rights transaction. As discussed above, taking the claim elements separately, the processor in the computer perform(s) the steps or functions of “determining, by a first node of a plurality of nodes, an availability of media content rights associated with a selected media content in a storage unit owned by the first node; initiating, by the first node, an interaction with a second node or a third node of the plurality of nodes in accordance with a defined protocol in a communication network, wherein in an event of an unavailability of the media content rights associated with the selected media content, the first node is configured to dynamically acquire the media content rights from the second node or the third node of the plurality of nodes based on the initiated interaction, wherein the first node of the plurality of nodes is associated with a corresponding participant interacts with one of remaining nodes of the plurality of nodes associated with a participant which owns media content and maintains control over enforcement of media content rights associated with the media content; managing, by the first node, at least one media content rights transaction of a plurality of media content rights transactions with one or more remaining nodes of the plurality of nodes based on the interaction in accordance with the defined protocol in the communication network; and storing, by the first node, the plurality of media content rights transactions in a corresponding instance of distributed media rights transaction ledger maintained within the communication network, wherein each instance of the distributed media rights transaction ledger includes the plurality of media content rights transactions categorized and defined based on the defined protocol.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of managing media content rights transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-22 and 24-44 further describe the abstract idea of managing media content rights transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-25 and 27-45 are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al. (US 20170206523 A1, “Goeringer”) in view of McCoy et al. (US 20160321434 A1, “McCoy”) further in view of Slaughter et al. (US 20170339438 A1, “Slaughter”).

Regarding claim 1: Goeringer discloses: A system comprising:
a plurality of nodes configured to interact with each other in accordance with a defined protocol in a communication network (Goeringer [0050], “blockchain processor 104 is configured to electronically communicate, for example, over a cable, wired, or wireless electronic network, with respective first and second processors 114, 118. In an exemplary embodiment, party A (i.e., first party 106) initiates transaction 120 as an offer or invitation to share, sell, or transfer (e.g., by gift, information, or other transfer means) encumbered financial or non-financial content with party B (i.e., second party 108). In an alternative embodiment, party B initiates transaction 120 as a request for party A to transfer the encumbered content. In an exemplary embodiment, party B is a subscriber to party A, or vice versa. Alternatively, neither party is a subscriber of the other, but may opt in to transaction 120 upon receiving the initial offer, invitation, or request”), (see paragraphs [0050], [0065], [0067] and [0004] and see Figs. 1, 3 and 3 and related text),
wherein a first node of the plurality of nodes that is associated with a corresponding participant, interacts with a second node of the plurality of nodes that is associated with a participant which owns media content and maintains control over enforcement of media content rights associated with the media content (Goeringer [0086], “FIG. 6 is a sequence diagram for an exemplary blockchain process 600 which may be implemented for a CAC transaction according to the embodiments described herein. In an exemplary embodiment, process 600 includes a content owner 602, a content distributor 604, a blockchain node 606, and a blockchain processor 608. Similar to the embodiments described above, the CAC transaction may include, without limitation, one or more of an envelope ID, content owner data, content owner device data, content distributor data, content distributor device data, time and timestamps, media ID, media URI, license and policy information, and exchange rate information.”), (see paragraphs [0086] and [0087] and see Fig. 6 and related text),
wherein the first node is configured to manage at least one media content rights transaction of a plurality of media content rights transactions with one or more remaining nodes of the plurality of nodes (see paragraphs (Goeringer [0097], “an interaction by a content distributor with a content creator or owner, utilizing a blockchain according to the embodiments described herein. In an exemplary embodiment, subprocess 900 illustrates steps regarding how a content distributor 902 may evaluate offered content 904 from a content creator/owner (not shown), utilizing a blockchain 906, through a negotiated CAC transaction 908, which progresses into a final transaction 910, for distributed content 912, which may further include an envelope 914, and at least one block 916 of blockchain 906”), wherein the at least one media content rights transaction corresponds to media content that is selected by a content consumer associated with at least one consumer device (Goeringer [0066], “For example, in operation, when a party chooses to view or buy content, a negotiation occurs between party A and party B that may result in one or more of a cipher transaction, the recordation of the time, and/or communication of a device ID, user ID, content ID, content license level, and/or other information that enables the providing, exchanging, or transferring the right to view CAC content.”), (see paragraph [0097], [00466], [0071] and [0122]), and
wherein in an event of an [availability] of at least one media content rights associated with the selected media content, in a storage unit owned by the first node, the first node is configured to dynamically acquire the at least one media content rights from the second node of the plurality of nodes in accordance with the defined protocol in the communication network (Goeringer [0120], “In step S1320, the transaction is verified between content publisher 1302 and blockchain 1310. In step S1322, the purchased content is pushed from content publisher 1302 to packaging and encryption service 1304. In step S1324, a URL for the content is shared between content publisher 1302 and electronic device 1308. In step S1326, electronic device 1308 gets the content from content provider 1306.”), (see paragraphs [0119]-[0120] and [0113]-[0114] and Fig. 12 and Fig. 13),
wherein the plurality of media content rights transactions is managed by the plurality of nodes in accordance with the defined protocol in the communication network (McCoy [0109], “FIG. 11 is a schematic illustration of a conventional blockchain ecosystem 1100, which may, for example, represent a digital entertainment content ecosystem. Ecosystem 1100 includes a content publisher 1102, a coordinator 1104, a retailer 1106, and at least one electronic device 1108. Content publisher 1102 is responsible for content and metadata creation, and also packaging and encryption of the published content. Coordinator 1104 is responsible for user and account management, device management, digital rights management (DRM), and user authentication and authorization. Retailer 1106 is responsible for content management, as well as content downloads and content streaming to device 1108”), (see paragraphs [0109]-[0113] and Fig. 11 and Fig. 12 related text); and
a plurality of instances of a distributed media rights transaction ledger associated with a respective node of the plurality of the nodes (Goeringer [0133], “According to the advantageous systems and methods herein, the media credits (CDN and/or DRM) are themselves used as some of the cryptocurrency of blockchain 1514. The immutable nature of blockchain 1514 therefore provides a decentralized payment system and public ledger of content transactions and rights. Content sellers and buyers, as well as other ecosystem parties, are thus able to more easily monetize media distribution without having to establish prior and/or untrusted business relationships.” [0044], “blockchaining utilizes cryptographic techniques to create digital ledgers of transactions. According to the systems and methods described herein, the application of blockchaining CAC transactions, and to increase transaction security over networks in general has wide applicability to the cable industry, as well as other networks over which transactions occur.” [0046], “Accordingly, the disclosed blockchain techniques are applied to enable, track, and report content transactions. Subscribers of media services, for example, can receive credits from a content provider for transactions. When such subscribers choose to view or buy content (in the case of media), the subscribers expend credits using a cipher transaction, which records on or more of the time, device ID, user ID, content ID, content license level, and other information related to the transaction and the respective electronic devices utilized to purchase or view the content. The transaction will then be reported by both the service provider and the user's device (hardware or software system) to a blockchain processing system (distributed, centralized, or other) that will add the cipher transaction to a blockchain ledger. Users can thus share content with other subscribers using a similar process”), (see paragraphs [0133], [0004]-[0005], [0044], [0046]-[0047], [0066] and [0071] and Fig. 3 and Fig. 4 and related text),
wherein each instance of the distributed media rights transaction ledger includes the plurality of media content rights transactions […] and defined based on the defined protocol (see paragraphs [0133], [0004]-[0005], [0044], [0046]-[0047], [0066] and [0071] and Fig. 3 and Fig. 4 and related text).

Goeringer further discloses, media content rights transactions in a corresponding instance of distributed media rights transaction ledger maintained as shown above.
Goeringer does not specifically disclose, categorizing media rights transaction ledger.
However, McCoy discloses:
wherein each instance of the distributed media rights transaction ledger includes the plurality of media content rights transactions categorized (McCoy [0050], “the transaction module 220 may associate data to the transfer of the digital currency that includes information identifying a type of the right to the digital content item provided to the recipient and information associated with a digital contract that contains a description of the right to the digital content item provided to the recipient. Thus, the transaction record associated with the transaction may include, in addition to information identifying the transferring and receiving node addresses, data identifying the type of right and the contract representing the right to the digital content item. [0051], In operation 430, the content management system 110 records the transfer of the digital currency from the parent address node to the child address node in a block chain associated with the digital content item. For example, the public ledger module 230 generates or updates a block chain of transaction entries for the digital content item, such as with a transaction entry representing the transfer of digital currency from the parent node address to the child node address.”), (see paragraphs [0050]-[0051] and Fig. 4 and related text).

Alternatively: McCoy further discloses: A system comprising (see paragraphs [0024]-[0027] and Fig. 1 and related text):
a plurality of nodes configured to interact with each other in accordance with a defined protocol in a communication network (McCoy [0062], “The content management system 110 may implement and/or follow certain rules or controls when performing transactions between nodes that represent entities.”), (see paragraphs [0028] and [0033] and Fig. 1 and related text),
wherein a first node of the plurality of nodes that is associated with a corresponding participant interacts with a second node of the plurality of nodes that is associated with a participant which owns media content and maintains control over enforcement of media content rights associated with the media content (McCoy [0040], “In operation 310, the content management system 110 registers digital content items received from owners of the digital content items (or, in some embodiments, registers placeholders or representations of offline, or non-digital content items). For example, the content registration module 210 may include a content input component that is configured to receive input from the owners of the digital content items, wherein the input includes digital content items provided to an online website (e.g., via mobile application 135 or via host site 140) to be displayed by the online website, and information identifying rights to be assigned to use of the digital content items.”), (see paragraphs [0040], [0032] and [0028] and Fig. 2 and Fig. 3 and related text),
wherein the first node is configured to manage at least one media content rights transaction of a plurality of media content rights transactions with one or more remaining nodes of the plurality of nodes (see paragraphs (McCoy [0024], “The computing environment 100 includes a content management system 110, which provides an Application Programming Interface (API) service 115 and/or via deployable software (local or cloud-based) configured to enable users, customers, enterprise systems, and so on, to access various different media management functions provided by the content management system 110. For example, a user at a computing device 130 (such as a mobile device, laptop, and so on) may upload, over a network 125 (e.g., the Internet), such as via a mobile application 135, content to an online media host site 140 that supports a website or service that presents content to users”), (see paragraphs [0024], [0018], [0057]-[0059] and [0078]-[0079] and Fig. 1, Fig. 5 and Fig. 11 and related text), and
wherein the plurality of media content rights transactions is managed by the plurality of nodes in accordance with the defined protocol in the communication network (McCoy [0025], “The online host media site 140 may contain various different scripts or modules, such as a javascript module 145, that facilitate communicating over the network 125 to the content management system 110 (e.g., calling the API 115), in order to access and retrieve certain information associated with the uploaded content, such as rights information, ownership information, licensing or purchasing information, unique identifiers, provenance information, and so on. The content management system 110 may store such information via block-chain technology in various databases or memory, either local to the system or in various cloud-based storage services”), (see paragraphs [0025], [0033]-[0035], [0060]-[0061] and [0078] and Fig. 1, Figs. 6A, 6B and Fig. 11 related text); and
a plurality of instances of a distributed media rights transaction ledger associated with a respective node of the plurality of the nodes (McCoy [0042], “In operation 330, the content management system 330 maintains a public ledger of the generated public ledger entries for the registered digital content items. For example, the public ledger module 230 generates a block chain of transaction entries for each registered digital content item, such as a transaction entry representing the transfer of digital currency from a first node address associated with a current owner of rights to the digital content item to a second node address associated with a recipient of the rights to the digital content item”), (see paragraphs [0042], [0034] and [0037] and Fig. 2 and Fig. 3 and related text),
wherein each instance of the distributed media rights transaction ledger includes the plurality of media content rights transactions categorized and defined based on the defined protocol (McCoy [0050], “the transaction module 220 may associate data to the transfer of the digital currency that includes information identifying a type of the right to the digital content item provided to the recipient and information associated with a digital contract that contains a description of the right to the digital content item provided to the recipient. Thus, the transaction record associated with the transaction may include, in addition to information identifying the transferring and receiving node addresses, data identifying the type of right and the contract representing the right to the digital content item. [0051], In operation 430, the content management system 110 records the transfer of the digital currency from the parent address node to the child address node in a block chain associated with the digital content item. For example, the public ledger module 230 generates or updates a block chain of transaction entries for the digital content item, such as with a transaction entry representing the transfer of digital currency from the parent node address to the child node address.”), (see paragraphs [0050]-[0051] and Fig. 4 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goeringer with McCoy to include a well-known function such as categorizing/sorting/filter transaction based on types to enhance user experience.

Goeringer does not specifically disclose, in an event of an unavailability of at least one media content rights associated with the selected media content, in a storage unit owned by the first node, the first node is configured to dynamically acquire the at least one media content rights from the second node.
However, Slaughter discloses:
wherein in an event of an unavailability of at least one media content rights associated with the selected media content, in a storage unit owned by the first node, the first node is configured to dynamically acquire the at least one media content rights from the second node of the plurality of nodes in accordance with the defined protocol in the communication network (Slaughter [0124]-[0126], “In processing operation 870, in accordance with an access order of distributing the content to the subscribers (i.e., users operating communication devices 150), the multi-tier content distribution system 120 provides access to the copy of content Y from the first supplemental repository (i.e., repository 182). In processing operation 880 associated with processing operation 870, the multi-tier content distribution system 120 attempts retrieval of requested content Y in accordance with a predefined order including a first attempt to retrieve the requested content Y from the first repository 181 and, since the requested content Y is unavailable from the first repository 181, the multi-tier content distribution system 120 attempts to retrieve the requested content from the second repository 182. Since the requested content Y is available from the repository 182, the multi-tier content distribution system 120 initiates distribution of the requested content Y from the repository 182. As previously discussed, note again that if the requested content is unavailable from both the first repository 181 and the second repository 182, the multi-tier content distribution system 120 makes an additional attempt to retrieve the requested content from the third repository 183. In this manner, any number of repositories can be accessed to retrieve and distribute content to a requesting client”), (see abstract and paragraphs [0124]-[0126] and [0005] and Fig. 7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Goeringer and McCoy with Slaughter to include a well-known function such proving or distributing contents from multi-tier systems to avoid inefficient delivery of content and to enhance user experience.

Regarding claims 2 and 24: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the  first node of the plurality of nodes is further configured to: 
maintain a corresponding instance of the distributed media rights transaction ledger (Goeringer [0133], “The immutable nature of blockchain 1514 therefore provides a decentralized payment system and public ledger of content transactions and rights.” [0048], “blockchain system 100 implementing a content transaction between parties. System 100 includes a blockchain 102, a blockchain processor 104, a first party 106 (party A), and a second party 108 (party B).”, [0055], “According to the advantageous systems and methods disclosed herein, blockchain technology may be implemented such that the transferred CAC content itself is the “currency” verified by the immutable ledger of the blockchain (e.g. blockchain 102).”), (see paragraphs [0133], [0004]-[0005], [0044], [0049], [0046]-[0047], [0066] and [0071] and Fig. 3 and Fig. 4 and related text); and
communicate the corresponding instance of the distributed media rights transaction ledger to the one or more remaining nodes upon request (see paragraph [0065] and Fig. 3 and related text).

Examiner’s Note: The method claim 24 recites “wherein the at least one node of the plurality of nodes is further configured to:” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Regarding claims 3 and 25: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the  first node of the plurality of nodes is further configured to:
verify one or more media content rights transactions of the plurality of media content rights transactions, wherein the one or more media content rights transactions are communicated by the one or more remaining nodes (see paragraphs [0005], [0054] and [0071] and Fig. 2 and Fig. 3 and related text);
reject a set of invalid media content rights transactions from the one or more media content rights transactions (Goeringer [0047], “subscribers with a negative payment history can be restricted or prevented from receiving or sharing content”), (see paragraphs [0047], [0130] and [0133]);
create new media content rights transactions on behalf of at least one of a content consumer, content distributor, or content owner (see paragraphs [0098]-[0101] and Fig. 9 and related text; and
communicate the new media content rights transactions to the one or more remaining nodes (see paragraphs [0101] and [0096] and Fig. 12 and related text).

Examiner’s Note: The method claim 25 recites “wherein the at least one node of the plurality of nodes is further configured to:” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Regarding claims 5 and 27: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the corresponding participant is an entity,
wherein the entity is one of a content owner and a content distributor (see paragraphs [0057], [0059], [0061], [0086] and [0097] and Fig. Fig. 2, Fig. 6 and Fig. 9 and related text),
wherein the content owner owns one or more media contents and associated one or more media content rights (see paragraphs [0087] and [0113] and Fig. 6 and Fig. 12 and related text), 
wherein the content distributor acquires the one or more media content rights from the content owner or a different content distributor for further redistribution to the different content distributor or the content owner (see paragraphs [0087]-[0088] and [0097]-[0099] and Fig. 6 and Fig. 9 and related text), and 
wherein the content consumer is associated with at least one consumer device which executes the one or more media content rights to acquire licenses to consume the media content (see paragraphs [0007], [0046], [0054]-[0055] and [0109] and Fig. 11 and Fig. 12 and related text).

Regarding claims 6 and 28: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 5, wherein a node of the plurality of nodes that is configured to act as an electronic gateway for a consumer device associated with the content consumer to connect with at least one node of the plurality of nodes, wherein the node of the plurality of nodes is further configured to (see paragraphs [0109]-[0110] and Fig. 11 and related text):
determine an identity of the content consumer from credentials of the content consumer, wherein the identity is derived from a globally unique cryptographic identifier associated with the content consumer, (see paragraphs [0145] and [0135]-[0136] see also paragraphs [0075], [0058], [0163], [0172] and Fig. 3 and related text); 
determine that the identity of the content consumer exists in an alternate data store that is created based on at least a corresponding instance of the distributed media rights transaction ledger, wherein the alternate data store includes a set of transactions of the plurality of media content rights transactions that correspond to records of a plurality of content consumers that joins the communication network as new content consumers (Goeringer [0091], “In step S726, blockchain 710 evaluates a script of envelope 714. In some instances, the evaluated script may warrant collection and evaluation of other parent transactions. A single parent transaction (i.e., parent transaction 712) is illustrated in this example for ease of explanation. In an exemplary embodiment, the evaluation performed in step S726 may further include breadth and depth limits established for sharing content 708 that may be established by one or more of the content creator, owner, and distributor (not shown). Other criteria which may be considered in evaluation step S726 include, without limitation permissions for the particular consumer being allowed to share (party A in this example), among other restrictions. For further ease of explanation, subprocess 700 presumes that party A is successfully allowed to share content 708.”), (see paragraphs [0091], [0109], [0165], [0185] and [0127]); and
validate the content consumer based on an existence of the identity of the content consumer in the alternate data store (Goeringer [0068], “Upon receipt of details of CAC transaction 314, first node 306 and second node 308 are configured to validate the transaction using the public key of party A.”), (see paragraphs [0095], [0068], [0072], [0083], [0135] and [0165]).

Examiner’s Note: The method claim 28 recites “wherein a node of the plurality of nodes that is configured to act as an electronic gateway…” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Regarding claims 7 and 29: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 6, wherein an entity associated with the node of the plurality of nodes interacts with the corresponding instance of the distributed media rights transaction ledger in the communication network, acts on behalf of the content consumer to acquire the one or more media content rights to consume media content (see paragraphs [0109]-[0110], Fig. 11 and Fig. 12 and related text).

Regarding claims 8 and 30: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 6, wherein an entity associated with the node of the plurality of nodes presents metadata of a plurality of content libraries as a unified library (see paragraphs [0007], [0087] and [0109]-0110] and Fig. 11 and related text).

Regarding claims 9 and 31: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the first node of the plurality of nodes is further configured to create respective private channels to communicate private media content rights transactions between corresponding entities (Goeringer [0049], the Examiner considers the private channels to be direct communication between first party 106 and a second party 108 or other blockchain processor 104), (Goeringer [0049], “transaction 120 represents a negotiation between first party 106 and a second party 108 which, for example, may involve an offer from one of the parties to the other to deliver content, and acceptance by the other party, and a transfer of consideration there between.” [0057], “In operation, system 200 utilizes blockchain 202 and blockchain processor 204 to secure a CAC transaction 220 between first party 206 and second party 208,”), (see paragraphs [0049] and [0057] see also paragraphs [0044]-[0045] and [0106] and Fig. 1 and Fig. 2 and related text). 

Examiner’s Note: The method claim 31 recites “wherein the at least one node of the plurality of nodes is further configured to create respective private…” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Regarding claims 10 and 32: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the first node is further configured to enforce a plurality of constraints associated the at least one with media content rights defined in the at least one transaction of the plurality of media content rights transactions for a participant to acquire, distribute, or consume content associated with the media content rights (see paragraphs [0067], [0072], [0081] and [0091] and Fig. 4 and related text).

Examiner’s Note: The method claim 32 recites “wherein the at least one node is further configured to enforce a plurality of constraints…” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Regarding claims 11 and 33: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein each node represents at least one participant on the communication network based on signed transactions originated from the node with a cryptographic signature of corresponding participant (see paragraphs [0008], [0135], [0145]-[0146] and [0156]).

Regarding claims 12 and 34: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein an entity becomes an owner of a content consumer when the content consumer is proxied through at least one node associated with the entity to the communication network (see paragraphs [0063], [0070] and [0147]).

Regarding claims 13 and 35: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the distributed media rights transaction ledger is secured to ensure integrity of data shared across the plurality of nodes (see paragraphs [0150], [0043], [0049] and [0057]).

Regarding claims 14 and 36: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein data for the plurality of media content rights transactions for the distributed media rights transaction ledger is synchronized across the plurality of nodes in the communication network (see paragraphs [0044], [0047], [0065], [0067] and [0070]).

Regarding claims 15 and 37: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the distributed media rights transaction ledger is further configured to: 
maintain, across a plurality of participants, a validated state of the at least one media content rights granted (see paragraphs [0065] and [0068]); 
maintain a secured and validated historical record of consumption of media content by one or more content consumers (see paragraph [0047]); 
maintain secured and validated identities of the plurality of participants (see paragraphs [0049], [0058], [0109] and [0150] and Fig. 11 and related text);
maintain a history of constraints for acquisition, distribution, consumption, and transfer of ownership of the media content rights (see paragraph [0047]); and 
maintain a history of negotiations via a sequence of media content rights transactions which occur between at least two participants (see paragraphs [0043], [0049] and [0053]-[0054]).

Examiner’s Note: The method claim 37 recites “wherein the distributed media rights transaction ledger is further configured to…” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Regarding claims 16 and 38: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the plurality of media content rights transactions originates from node of the plurality of nodes and facilitates exchange of data with the plurality of nodes in the communication network (see paragraphs [0089]-[0092] and Fig. 11 and related text).

Regarding claims 17 and 39: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the plurality of media content rights transactions is stored in instances of the distributed media rights transaction ledger maintained by each node of the plurality of nodes within the communication network for validation and synchronization (see paragraphs [0133], [0004]-[0005], [0044], [0046]-[0047], [0066], [0071] [0092] and [0096] and Fig. 3 and Fig. 4 and related text).

Regarding claims 18 and 40: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein each of the plurality of media content rights transactions comprise at least one of a cryptographic signature of an originating entity associated with a corresponding node, another cryptographic signature of a recipient entity, identities of the media content rights for a specific media content, negotiated terms of the media content rights, identities of one or more participants, disparate live media output stream for consumption by a content consumer and/or pre-encoded media asset, a descriptor for an intent of a transaction, an encrypted summary of a set of transactions, one or more cryptographic signatures of historic transactions from the distributed media rights transaction ledger to link at least two transactions, and a cryptographic hash of transaction data (Goeringer [0060], “According to this alternative embodiment, service provider 226 is further configured to provide a registration link 240 to register media ID 238 is a blockchain processor 204. In an exemplary embodiment, first party 206 further includes a first submission link 242 configured to allow first party 206 to submit transaction 220 to blockchain processor 204, and second party 208 further includes a second submission link 244 configured to allow second party 208 to also submit transaction 222 blockchain processor 204.” [0136], “These purchase and use tokens are embedded by blockchain 1514 in the respective transaction, and thus codify the link between the respective transaction and each use of the purchased content.”), (see paragraphs [0060], [0130], [0135]-[0136], [0145], [0047], [0049], [0086], [0053], [0058] and [0158]  and Fig. 16 and related text), and
Examiner’s Note: claim recites “a cryptographic signature of an originating entity associated with a corresponding node, another cryptographic signature of a recipient entity, identities of the media content rights for a specific media content, negotiated terms of the media content rights, identities of one or more participants, disparate live media output stream for consumption by a content consumer and/or pre-encoded media asset, a descriptor for an intent of a transaction, an encrypted summary of a set of transactions, one or more cryptographic signatures of historic transactions.” this is nonfunctional descriptive material as it only describes data values, while the data values are not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
wherein each of the plurality of media content rights transactions is […] based on an announcement of a newly created entity, an announcement of a newly created content consumer, an announcement of a newly available media content (e.g., blockchain 806 notifies consumer 802 of an offer for purchase), an acquisition of the media content rights (e.g., a content distributor 902 may evaluate offered content 904 from a content creator/owner), and consumption of the media content by a content consumer  (see paragraphs [0053], [0085]-[0088], [0093]-[0095], [0097]-[0098], [0090] and Fig. 6, Fig. 8  and related text).

Goeringer further discloses, media content rights transactions in a corresponding instance of distributed media rights transaction ledger maintained as shown above.
Goeringer does not specifically disclose, wherein each of the plurality of media content rights transactions is categorized.

However McCoy discloses:
wherein each of the plurality of media content rights transactions is categorized (McCoy [0050], “the transaction module 220 may associate data to the transfer of the digital currency that includes information identifying a type of the right to the digital content item provided to the recipient and information associated with a digital contract that contains a description of the right to the digital content item provided to the recipient. Thus, the transaction record associated with the transaction may include, in addition to information identifying the transferring and receiving node addresses, data identifying the type of right and the contract representing the right to the digital content item. [0051], In operation 430, the content management system 110 records the transfer of the digital currency from the parent address node to the child address node in a block chain associated with the digital content item. For example, the public ledger module 230 generates or updates a block chain of transaction entries for the digital content item, such as with a transaction entry representing the transfer of digital currency from the parent node address to the child node address.”), (see paragraphs [0050]-[0051] and Fig. 4 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goeringer with McCoy to include a well-known function such as categorizing/sorting/filter transaction based on types to enhance user experience.

Regarding claims 19 and 41: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein an invalid transaction added to the distributed media rights transaction ledger, remains invalid, and wherein the invalid transaction serves as a historical record of origin of invalid transactions (see paragraph [0047]).

Regarding claims 20 and 42: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein a node of the plurality of nodes is further configured to create at least one media content rights transaction and cryptographically hash transaction data of the at least one media content rights transaction, which is stored in corresponding instance of the distributed media rights transaction ledger (see paragraphs [0006]-[0008], [0049], [0158], [0087]-[0088] and Fig. 6 and related text).

Examiner’s Note: The method claim 42 recites “wherein a node of the plurality of nodes is further configured to create at least one media content rights transaction…” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Regarding claims 21 and 43: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 20, wherein the node of the plurality of nodes is further configured to: 
digitally sign the hash transaction data with a private key of a private key - public key pair (see abstract and paragraphs [0006], [0008], [0135]-[0136], [0140] and [0145]-[0146] and Fig. 22 and related text); and
share a public key of the private key - public key pair with remaining nodes of the plurality of nodes and maintains the private key as a secret key (see paragraphs [0082]-[0083]).

Examiner’s Note: The method claim 43 recites “wherein the node of the plurality of nodes is further configured to…” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Regarding claims 22 and 44: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the communication network is a distributed communication network (see paragraphs [0044] and [0048]-[0050] and Fig. 1 and related text).

Regarding claims 23 and 45: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: A method comprising:
determining, by a first node of a plurality of nodes, an availability of media content rights associated with a selected media content in a storage unit owned by the first node (Goeringer [0127], “In operation, blockchain 1514 functions as the “third party” intermediary by providing the shared database to confirm verification 1516 of payment and content distribution to each of the several parties. More particularly, a blockchain transaction utilizing blockchain 1514 includes the rights for a content asset purchased through the transaction, such as a rights expression, and/or an asset ID. A transaction utilizing ecosystem 1500 is initiated when a user (i.e., through user electronic device 1510) chooses to purchase content from retailer 1508, as described further below respect to FIGS. 16 and 17.” [0094], “In step S820, blockchain 806 notifies consumer 802 of an offer for purchase.”[0119], “electronic device 1308 performs a content search of the storefront of content publisher 1302”), (see paragraphs [0127], [0094] [0113], and [0119] see also paragraphs [0090] and [0176] and Fig. 8, Fig. 12 and Fig. 15 and related text);
initiating, by the first node, an interaction with a second node or a third node of the plurality of nodes in accordance with a defined protocol in a communication network (see paragraphs [0050], [0065], [0067] and [0004] and see Figs. 1, 3 and 3 and related text),
wherein in an event of an [availability] of at least one media content rights associated with the selected media content, in a storage unit owned by the first node, the first node is configured to dynamically acquire the at least one media content rights from the second node of the plurality of nodes in accordance with the defined protocol in the communication network (Goeringer [0120], “In step S1320, the transaction is verified between content publisher 1302 and blockchain 1310. In step S1322, the purchased content is pushed from content publisher 1302 to packaging and encryption service 1304. In step S1324, a URL for the content is shared between content publisher 1302 and electronic device 1308. In step S1326, electronic device 1308 gets the content from content provider 1306.”), (see paragraphs [0119]-[0120] and [0113]-[0114] and Fig. 12 and Fig. 13),
wherein the first node of the plurality of nodes is associated with a corresponding participant interacts with one of remaining nodes of the plurality of nodes associated with a participant which owns media content and maintains control over enforcement of media content rights associated with the media content (Goeringer [0086], “FIG. 6 is a sequence diagram for an exemplary blockchain process 600 which may be implemented for a CAC transaction according to the embodiments described herein. In an exemplary embodiment, process 600 includes a content owner 602, a content distributor 604, a blockchain node 606, and a blockchain processor 608. Similar to the embodiments described above, the CAC transaction may include, without limitation, one or more of an envelope ID, content owner data, content owner device data, content distributor data, content distributor device data, time and timestamps, media ID, media URI, license and policy information, and exchange rate information.”), (see paragraphs [0086] and [0087] and see Fig. 6 and related text); 
managing, by the first node, at least one media content rights transaction of a plurality of media content rights transactions with one or more remaining nodes of the plurality of nodes based on the interaction in accordance with the defined protocol in the communication network (Goeringer [0097], “an interaction by a content distributor with a content creator or owner, utilizing a blockchain according to the embodiments described herein. In an exemplary embodiment, subprocess 900 illustrates steps regarding how a content distributor 902 may evaluate offered content 904 from a content creator/owner (not shown), utilizing a blockchain 906, through a negotiated CAC transaction 908, which progresses into a final transaction 910, for distributed content 912, which may further include an envelope 914, and at least one block 916 of blockchain 906”); and 
storing, by the first node, the plurality of media content rights transactions in a corresponding instance of distributed media rights transaction ledger maintained within the communication network (Goeringer [0133], “According to the advantageous systems and methods herein, the media credits (CDN and/or DRM) are themselves used as some of the cryptocurrency of blockchain 1514. The immutable nature of blockchain 1514 therefore provides a decentralized payment system and public ledger of content transactions and rights. Content sellers and buyers, as well as other ecosystem parties, are thus able to more easily monetize media distribution without having to establish prior and/or untrusted business relationships.” [0044], “blockchaining utilizes cryptographic techniques to create digital ledgers of transactions. According to the systems and methods described herein, the application of blockchaining CAC transactions, and to increase transaction security over networks in general has wide applicability to the cable industry, as well as other networks over which transactions occur.” [0046], “Accordingly, the disclosed blockchain techniques are applied to enable, track, and report content transactions. Subscribers of media services, for example, can receive credits from a content provider for transactions. When such subscribers choose to view or buy content (in the case of media), the subscribers expend credits using a cipher transaction, which records on or more of the time, device ID, user ID, content ID, content license level, and other information related to the transaction and the respective electronic devices utilized to purchase or view the content. The transaction will then be reported by both the service provider and the user's device (hardware or software system) to a blockchain processing system (distributed, centralized, or other) that will add the cipher transaction to a blockchain ledger. Users can thus share content with other subscribers using a similar process”), (see paragraphs [0133], [0004]-[0005], [0044], [0046]-[0047], [0066] and [0071] and Fig. 3 and Fig. 4 and related text), 
wherein each instance of the distributed media rights transaction ledger includes the plurality of media content rights transactions […] and defined based on the defined protocol (see paragraphs [0133], [0004]-[0005], [0044], [0046]-[0047], [0066] and [0071] and Fig. 3 and Fig. 4 and related text).

Goeringer further discloses storing, of media content rights transactions in a corresponding instance of distributed media rights transaction ledger maintained as shown above.
Goeringer does not specifically disclose, categorizing media rights transaction ledger.

However, McCoy discloses:
wherein each instance of the distributed media rights transaction ledger includes the plurality of media content rights transactions categorized and defined based on the defined protocol (McCoy [0050], “the transaction module 220 may associate data to the transfer of the digital currency that includes information identifying a type of the right to the digital content item provided to the recipient and information associated with a digital contract that contains a description of the right to the digital content item provided to the recipient. Thus, the transaction record associated with the transaction may include, in addition to information identifying the transferring and receiving node addresses, data identifying the type of right and the contract representing the right to the digital content item. [0051], In operation 430, the content management system 110 records the transfer of the digital currency from the parent address node to the child address node in a block chain associated with the digital content item. For example, the public ledger module 230 generates or updates a block chain of transaction entries for the digital content item, such as with a transaction entry representing the transfer of digital currency from the parent node address to the child node address.”), (see paragraphs [0050]-[0051] and Fig. 4 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goeringer with McCoy to include a well-known function such as categorizing/sorting/filter transaction based on types to enhance user experience.

Goeringer does not specifically disclose, in an event of an unavailability of at least one media content rights associated with the selected media content, in a storage unit owned by the first node, the first node is configured to dynamically acquire the at least one media content rights from the second node.
However, Slaughter discloses:
wherein in an event of an unavailability of at least one media content rights associated with the selected media content, in a storage unit owned by the first node, the first node is configured to dynamically acquire the at least one media content rights from the second node of the plurality of nodes in accordance with the defined protocol in the communication network (Slaughter [0124]-[0126], “In processing operation 870, in accordance with an access order of distributing the content to the subscribers (i.e., users operating communication devices 150), the multi-tier content distribution system 120 provides access to the copy of content Y from the first supplemental repository (i.e., repository 182). In processing operation 880 associated with processing operation 870, the multi-tier content distribution system 120 attempts retrieval of requested content Y in accordance with a predefined order including a first attempt to retrieve the requested content Y from the first repository 181 and, since the requested content Y is unavailable from the first repository 181, the multi-tier content distribution system 120 attempts to retrieve the requested content from the second repository 182. Since the requested content Y is available from the repository 182, the multi-tier content distribution system 120 initiates distribution of the requested content Y from the repository 182. As previously discussed, note again that if the requested content is unavailable from both the first repository 181 and the second repository 182, the multi-tier content distribution system 120 makes an additional attempt to retrieve the requested content from the third repository 183. In this manner, any number of repositories can be accessed to retrieve and distribute content to a requesting client”), (see abstract and paragraphs [0124]-[0126] and [0005] and Fig. 7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goeringer and McCoy with Slaughter to include a well-known function such proving or distributing contents from multi-tier systems to avoid inefficient delivery of content and to enhance user experience.

Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al. (US 20170206523 A1, “Goeringer”) in view of McCoy et al. (US 20160321434 A1, “McCoy”) in view of Slaughter et al. (US 20170339438 A1, “Slaughter”) in further view of Zavesky et al. (US 20130046847 A1, “Zavesky”).

Regarding claims 4 and 26: Goeringer, McCoy and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the first node of the plurality of nodes is further configured to:
determine one or more […] nodes which joined (e.g., register) the communication network […] (see paragraphs [0091], [0060]-[0061]); and
communicate information associated with the plurality of nodes to the one or more new nodes (see paragraphs [0018] and [0030] and Fig. 2 and related text).

Goeringer does not specifically disclose, joining a network within a defined time period.
However, Zavesky discloses:
determine one or more new nodes which joined the communication network within a defined time period (see paragraphs [0018] and [0030] and Fig. 2 and related text); and
communicate information associated with the plurality of nodes to the one or more new nodes (see paragraphs [0018] and [0030] and Fig. 2 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goeringer, McCoy and Slaughter with Zavesky to include a function of allowing a device to join a network with predetermine time to enhance security.

Examiner’s Note: The method claim 26 recite “wherein the at least one node of the plurality of nodes is further configured to:” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/Examiner, Art Unit 3685
                                                                     


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685